Citation Nr: 1143420	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for both bilateral hearing loss disability and PTSD.  In May 2009, the Veteran submitted a notice of disagreement.  In May 2010, the RO granted service connection for bilateral hearing loss disability; assigned a 50 percent evaluation for that disorder; and effectuated the award as of April 29, 2008.  To date, the Veteran has not advanced any disagreement with the initial evaluation and effective date assigned for his bilateral hearing loss disability.  Therefore, the issue is not on appeal and will not be addressed below.  

In May 2010, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed the issue of service connection for PTSD.  In May 2010, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for PTSD.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  A transcript of the hearing has been prepared and incorporated into the record.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that service connection for chronic PTSD is warranted as he witnessed traumatic events during Exercise Flash Burn at Fort Bragg, North Carolina, and has been diagnosed by VA medical personnel with chronic PTSD as the result of his inservice experiences.  At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that: Exercise Flash Burn was conducted at Fort Bragg, North Carolina, in May 1954; many of the participating Army parachutists were struck by strong winds; and he assisted in recovering casualties which included individuals with "split heads" and broken arms and legs.  He clarified that other servicemen were killed during the exercise.  In support of his claim, the Veteran submitted documentation of Exercise Flash Burn from the National Archives and Records Administration.  

An April 2009 VA "Formal Finding of a Lack of Information Required to Verify Stressors in Connection to the PTSD Claim" conveys that the Veteran's assertion that he witnessed and assisted injured soldiers during Exercise Flash Burn was "unverifiable."  However, the Board observes that there is no indication in the record that a search of the relevant Army documentation has been conducted to determine whether any deaths and/or other casualties were sustained during Exercise Flash Burn.  

An April 2009 VA psychiatric treatment record notes that the Veteran was hospitalized by a Dr. Santos, his private physician, after "an unusual episode where he thought he saw an ambulance with lights coming at him and he had to pull over."  Clinical documentation of the cited private treatment and hospitalization is not of record.  VA clinical documentation dated after February 2011 is also not of record.  

VA should obtain all relevant military, VA, and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA psychiatric examination for compensation purposes.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army, the National Archives and Records Administration, and/or other appropriate records facility and request that a search be made of the histories and records pertaining to the Army's Exercise Flash Burn to verify whether any casualties were sustained during the exercise.  If no relevant documentation is identified, a written statement to that effect should be prepared for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic acquired psychiatric disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. Santos and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

3.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after February 2011.  

4.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes to address the current nature and etiology of his chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's reported inservice traumatic experiences; or is otherwise is related to active service.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

7.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

